             Case 1:19-cv-11457-IT Document 139 Filed 02/18/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED,

           Plaintiffs,

                         v.
                                                   Civil Docket No: 1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 and INGENICO GROUP SA,

           Defendants.


  PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO IMPOUND EXHIBIT
            TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

         Defendants seek to impound a document that is neither highly confidential nor confidential.

Rather, the document is highly damaging to Defendants’ case, which is the only reason they wish

to hide it. But that is not a proper basis for impounding a document and the Court therefore should

deny Defendants’ Motion to Impound Exhibit to Plaintiffs’ Motion for Summary Judgment (the

“Motion”).

I.       BACKGROUND

         Plaintiff AnywhereCommerce, Inc. (“AnywhereCommerce”) is in the credit card

processing business. It was the first technology company to develop and market a mobile payment

“dongle” that connects to the audio port of a wireless device (e.g., smartphone, tablet). Plaintiff

BBPOS Limited (“BBPOS”) is a mobile point of sales solution provider, a leading innovator,

designer, and manufacturer of end-to-end mobile point of sale solutions, and manufactures mobile

point of sale terminals for AnywhereCommerce and others. Through Plaintiffs’ joint efforts,

AnywhereCommerce has cornered the market by obtaining all patents related to mobile payment

transactions done on smartphones and tablets.




4816-9616-7132.2
             Case 1:19-cv-11457-IT Document 139 Filed 02/18/21 Page 2 of 8




         That, however, did not stop Defendants from developing and selling their own products

using BBPOS’s trade secrets and Plaintiffs’ technology.

         Defendants are entities affiliated with the Ingenico trade name (collectively, “Ingenico”),

which has been a significant manufacturer and seller of card-based electronic point of sale payment

terminals. Historically, its focus had been on in-store and online electronic payments – not mobile

payments, the space occupied by Plaintiffs.

         However, Ingenico’s focus in this regard began a slow shift toward the mobile payments

space, in or around 2009, when it acquired a non-controlling ownership interest in ROAM Data,

Inc. (“ROAM”), a U.S.-based mobile point of sale device supplier (and direct competitor of

Plaintiffs). Soon thereafter, ROAM obtained a product licensing agreement from BBPOS to sell

two contemplated mobile point of sale devices that were to be specifically developed and

manufactured by BBPOS for ROAM’s use and sale. One of those devices – the Acoustic

CircleSwipe – was quickly brought to realization, thanks to BBPOS’s technical expertise and

guarded trade secrets, and then launched for sale in the marketplace by ROAM and its sales

partners.

         In February 2012, Ingenico acquired a majority ownership interest in ROAM. Leveraging

its newly-acquired ownership position and enhanced operational controls over ROAM, Ingenico

was then able to gain access to Plaintiffs’ trade secrets and, in time, wrongfully misappropriate

those stolen trade secrets by using them to develop its own competitive product line.

         Seeing the value of the trade secrets it already had misappropriated, Ingenico sought to

obtain even more of BBPOS’s trade secrets through a proposed acquisition of BBPOS that ROAM

claimed to be pursuing for itself also around this time. Based on ROAM’s alleged interest in

acquiring BBPOS, Ingenico, through its recent installation of its employee Christopher Rotsaert



                                                  2
4816-9616-7132.2
              Case 1:19-cv-11457-IT Document 139 Filed 02/18/21 Page 3 of 8




as ROAM’s Vice President of Products, secretly obtained unauthorized access to BBPOS’s trade

secrets that had been collected under the guise of conducting due diligence. That information,

which was protected from improper disclosure and unauthorized use by the various confidentiality

and non-disclosure obligations in place between the two (and only) parties in privity in this case

(i.e., ROAM and BBPOS), had been provided by BBPOS to ROAM solely for the purpose of

evaluating the contemplated acquisition of BBPOS. Instead it was disclosed to and acquired by

Ingenico by improper means, which then used this secret information to develop the same

technology for itself and compete for Plaintiffs’ business.

         Through discovery, Plaintiffs have obtained clear documentary proof of Ingenico’s theft.

Among the most damning documents is an internal Ingenico email chain circa September 2012 at

bates number IngenicoInc_0071720 (the “Ingenico Email”). Plaintiffs intend to rely on the

Ingenico Email as part of their impending motion for partial summary judgment. However,

Ingenico has designated the Ingenico Email “Highly Confidential – Attorneys’ Eyes Only” and

has sought to enforce that designation by filing their Motion.

         As discussed below, just because the Ingenico Email is highly damaging to Ingenico’s case

does not make it “highly confidential” or even “confidential.” The only sensitive information in

the Ingenico Email is the text evidencing Ingenico’s liability, not any legally or legitimately

protectable confidential or private personal data, or any trade secret or commercial proprietary

information. Accordingly, the Court should deny the Motion.

II.      ARGUMENT

         A.        Any Personal Data in the Ingenico Email does not Entitle the Document to a
                   Designation of Highly Confidential – Attorneys’ Eyes Only.

         Defendants argue that the Ingenico Email is Highly Confidential pursuant to the Stipulation

and Protective Order (Dkt. No. 92) (the “Order”) merely because it contains personal data


                                                  3
4816-9616-7132.2
             Case 1:19-cv-11457-IT Document 139 Filed 02/18/21 Page 4 of 8




protected by an EU/French data privacy law known as the General Data Protection Regulations or

“GDPR.” Defendants express concern over alleged personal data such as first name, last name,

country of residence, email address, employer, and nature of employment – in other words the type

of information typically found in an email header or business email signature. In that regard,

Defendants take the position that any email to or from a French resident should be subject to the

restrictions of a “Highly Confidential – Attorneys’ Eyes Only” designation. That is untenable.

         More importantly, it is a misapplication of the Order. The Order provides:

         A Producing Entity may designate as “Highly Confidential – Attorneys’ Eyes
         Only” nonpublic, highly sensitive business or personal information that has not
         been disclosed to the public, the disclosure of which is highly likely to cause
         significant harm to an individual or to the Producing Entity’s commercial or
         competitive position, including but not limited to . . . private or confidential
         personal data protected by General Data Protection Regulations or any similar
         applicable data privacy law(s); . . . Highly Confidential – Attorneys’ Eyes Only
         designations must be limited in scope.

(Order, ¶ 3(b)(ii)) (emphasis added). Contrary to Defendants’ position, the Order does not broadly

permit them to designate any document with any personal data subject to the GDPR as Highly

Confidential – Attorneys’ Eyes Only. Rather, that designation “must be limited in scope” to

“personal data” that is “private” or “confidential” such that disclosure “is highly likely to cause

significant harm to an individual.” Run of the mill “personal data” is not covered.

         But that is all that Defendants identify as the basis for the Highly Confidential – Attorneys’

Eyes Only designation – i.e., name, email address, country of residence, employer, and nature of

employment. Defendants do not characterize any of that as “private” or “confidential” or the type

of information that “is highly likely to cause significant harm to an individual” if disclosed.

Clearly it is none of those things. Accordingly, none of the personal data in the Ingenico Email

entitles the document to a designation of Highly Confidential – Attorneys’ Eyes Only.




                                                   4
4816-9616-7132.2
                Case 1:19-cv-11457-IT Document 139 Filed 02/18/21 Page 5 of 8




           B.       The Ingenico Email is not Highly Confidential as a Result of any Technical or
                    Trade Information.

           Nor may Defendants designate the Ingenico Email as Highly Confidential – Attorneys’

Eyes Only on the basis of any technical or trade information. The Order provides that

           A Producing Entity may designate as “Highly Confidential – Attorneys’ Eyes
           Only” nonpublic, highly sensitive business [] information that has not been
           disclosed to the public, . . . including but not limited to new product technologies;
           research and development, including proposed research and development, that has
           not been disclosed to the public; . . . work with third-party collaborators and
           licensees; . . . confidential, non-public agreements with third parties; . . . [and] other
           materials that contain particularly sensitive trade secret.

(Order, ¶ 3(b)(ii)). Defendants contend that the Ingenico Email contains information

satisfying these specified categories and therefore may be designated as Highly-

Confidential – Attorneys’ Eyes Only. It does not. Rather, the Ingenico employees discuss

Ingenico’s theft of BBPOS’s trade secrets without actually revealing any of the trade

secrets.1 There is no disclosure of any new product technologies, actual or proposed

research and development, work with collaborators or licensees, confidential agreements,

or any other particularly sensitive trade secret information. In fact, as Defendants admit,

these correspondences do not concern Ingenico’s trade secrets, but rather BBPOS’s trade

secrets. (Motion, at 3) (“the e-mail thread contains information that appears to fall within

Plaintiffs’ definition of their trade secrets in this litigation”) (emphasis added). Ingenico

cannot seek protection of BBPOS’s trade secrets, of which none is disclosed in the Ingenico

Email anyway.

           But even if the Ingenico Email did contain information satisfying any of the Order’s

categories, Defendants do not explain how disclosure of any of that information “is highly



1
    Ingenico has no legitimate interest in maintaining the privacy of unlawful conduct.


                                                            5
4816-9616-7132.2
              Case 1:19-cv-11457-IT Document 139 Filed 02/18/21 Page 6 of 8




likely to cause significant harm to an individual or to the Producing Entity’s commercial

or competitive position.”2 (Order, ¶ 3(b)(ii)). It would not. To cause even any harm to

Ingenico’s commercial or competitive position, the Ingenico Email would need to reveal

information that would enable a competitor to obtain some kind of advantage in developing

and/or marketing competitive products.             But the Ingenico Email contains no such

information. The Ingenico Email also is nearly a decade old. In the fast-paced technology

sector, the disclosure of obsolete technical information from 2012 is highly likely to cause

no harm to Ingenico.         Accordingly, a Highly Confidential – Attorneys’ Eyes Only

designation is inappropriate.

         C.        The Ingenico Email is not Confidential.

         Defendants contend that the Ingenico Email may be designated as “Confidential”

inasmuch as it contains “trade secrets or other non-public confidential and proprietary

technical, research, development, . . . or other business information which is in the normal

course of business maintained as confidential and which has not been released into the

public domain.” (Motion, at 3). But, as discussed above, the Ingenico Email reveals no

trade secrets or confidential, proprietary, technical, research, or development information.

Accordingly, Defendants may not designate the Ingenico Email as Confidential.

III.     CONCLUSION

         For the foregoing reasons, Defendants may not designate the Ingenico Email as Highly

Confidential – Attorneys’ Eyes Only or as Confidential and the Court should deny the Motion.




2
 Nor do they acknowledge that “Highly Confidential – Attorneys’ Eyes Only designations must be limited in scope.”
(Order, ¶ 3(b)(ii)).

                                                       6
4816-9616-7132.2
             Case 1:19-cv-11457-IT Document 139 Filed 02/18/21 Page 7 of 8




Respectfully submitted this 18th day of February 2021,

                                                   ANYWHERECOMMERCE, INC.
                                                   and BBPOS LIMITED,

                                                   By their attorneys,

                                                   /s/Melissa A. Bozeman
                                                   MELISSA A. BOZEMAN
                                                   OLIVER D. GRIFFIN
                                                   PETER N. KESSLER
                                                   Kutak Rock LLP
                                                   1760 Market Street, Suite 1100
                                                   Philadelphia, PA 19103
                                                   Tel: (215) 288-4384
                                                   Fax: (215) 981-0719
                                                   Melissa.bozeman@kutakrock.com
                                                   Oliver.griffin@kutakrock.com
                                                   Peter.kessler@kutakrock.com

                                                   DANIEL CARMELI
                                                   Kutak Rock LLP
                                                   1801 California Street, Suite 3000
                                                   Denver, Colorado 80202
                                                   Tel: (303) 297-2400
                                                   Fax: (303) 292-7799
                                                   Daniel.carmeli@kutakrock.com

                                                   JONATHON D. FRIEDMANN
                                                   ROBERT P. RUDOLPH
                                                   Rudolph Friedmann LLP
                                                   92 State Street
                                                   Boston, MA 02109
                                                   Tel: (617) 723-7700
                                                   Fax: (617) 227-0313
                                                   jfriedmann@rflawyers.com
                                                   rrudolph@rflawyers.com

                                                   RICARDO G. CEDILLO
                                                   Davis, Cedillo & Mendoza, Inc.
                                                   755 E. Mulberry Ave., Ste 500
                                                   San Antonio, Texas 78212
                                                   Tel: (210) 822-6666
                                                   Fax: (210) 822-1151
                                                   rcedillo@lawdcm.com



                                               7
4816-9616-7132.2
             Case 1:19-cv-11457-IT Document 139 Filed 02/18/21 Page 8 of 8




                                  CERTIFICATE OF SERVICE


         I certify that on this 18th day of February 2021, the foregoing electronically filed with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.


                                                       /s/Melissa A. Bozeman
                                                       Melissa A. Bozeman




4816-9616-7132.2
